Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicants’ response, filed 4/02/2021, to the Office action mailed 10/09/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicants amended Claim 35 and presented arguments in response to the Office action.   
Claims 1, 3, 4, 8, 10, 11, 16, 18, 19, 23, 25, 26, 35, 37, 38 and 42-46 are pending.
Claims 35, 37, 38 and 42-46 are presently under consideration.
Applicants’ arguments have been fully considered but they are not persuasive.    The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 – Amended as Required by Claim Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 37, 38 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Quayle et al. (US Patent Appl. Pub. No. 2015/0105409 A1; previously cited), hereinafter “Quayle”, as evidenced by Leukemia & Lymphoma Society (“NHL Subtypes”, downloaded on 10/01/2020 from https://web.archive.org/web/20150509021710/http://www.lls.org/lymphoma/non-hodgkin-lymphoma/diagnosis/nhl-subtypes; web archive capture date 5/09/2015, 2 pages; previously cited); hereinafter “L&LS”.
Claim 35 is drawn to a method for treating chronic lymphocytic leukemia (hereinafter “CLL”) in a subject in need thereof comprising administering to the subject a 

    PNG
    media_image1.png
    111
    240
    media_image1.png
    Greyscale
(as defined in claim 35),
or a pharmaceutically acceptable salt thereof;
and a Bruton’s tyrosine kinase (BTK) inhibitor or a pharmaceutically acceptable salt thereof; wherein the HDAC6 selective inhibitor and the BTK inhibitor are each administered in a sub-therapeutically effective amount.
Claim 37 is drawn to the method of claim 35, wherein the compound of Formula I is Compound A:

    PNG
    media_image2.png
    99
    234
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof.
Claim 38 is drawn to the method of claim 35, wherein the compound of Formula I is Compound B:

    PNG
    media_image3.png
    104
    233
    media_image3.png
    Greyscale

(i.e., the instantly elected compound of Formula I) or a pharmaceutically acceptable salt thereof.

Quayle is generally directed to the administration of an HDAC6 inhibitor (in particular, HDAC inhibitors defined by Formula I) alone or in combination with a BTK inhibitor for the treatment of non-Hodgkin’s lymphoma in a subject in need thereof.  Formula I of Quayle is identical to the instantly claim Formula I.  The 2 specifically disclosed HDAC6 inhibitor compounds of Formula I are Compound A and Compound B, both of which are identical to the instantly claimed Compounds A and B.  See Abstract; paragraphs [0090] to [0098]; claims 1-4 and 8.  The explicitly exemplified BTK inhibitor is the instantly claimed ibrutinib.  See paragraph [0048] and claim 9
Non-Hodgkin’s lymphoma (NHL) is not one disease but a group of blood cancers arising from lymphocytes. NHL has about 60 subtypes, including diffuse large B-cell lymphoma, and chronic lymphocytic leukemia.  See L&LS.
Examples 6 to 10 of Quayle (paragraphs [0223] to [0233] demonstrate the “therapeutic potential of inhibiting HDAC6 in in a collection of NHL cell lines”, using the HDAC inhibitor, Compound A, alone or in combination with the BTK inhibitor, ibrutinib.  “Human lymphoma cell lines were selected that represented the most common subtypes of NHL. For Mantle Cell Lymphoma (MCL) Mino, Jeko1, and Granta-519 cells were utilized, while U2932 and SUDHL16 cells represented the activated B cell (ABC) and germinal center (GC) subtypes of diffuse large B cell lymphoma (DLBCL), respectively.”  For CLL the Mec1 and Wac3 cell-lines were used.  See [0073], [0231] [0232] and Fig. 7 “which shows the effects on viability of treatment of Mec1 (top) and Wac3 (bottom) chronic lymphocytic leukemia (CLL) cells with 2 µM Compound A and 1 
Although no data are provided for Compound B, its structure is so similar to the structure of Compound A (differing only by the presence of a Cl attached to one of the two phenyl rings), that one of ordinary skill would expect similar therapeutic activity.
Example 8 shows that the combination of Compound A with ibrutinib is “well tolerated in mice”.  See paragraphs [0229] to [0231].
Accordingly, Quayle teaches or makes obvious a method for treating NHL, including CLL, comprising the administration of a combination of an HDAC6 selective inhibitor of Formula I (Compounds A and B) and a BTK inhibitor (ibrutinib).
Furthermore, Quayle teaches at paragraphs [0162] to [0163] that “one or both of the HDAC inhibitor and the Bruton's tyrosine kinase (BTK) inhibitor are administered in a sub-therapeutically effective amount or dosage. A sub-therapeutically effective amount is an amount of HDAC inhibitor (for example, a compound of Formula I or II) or a Bruton's tyrosine kinase (BTK) inhibitor that, when administered to a patient by itself, does not completely inhibit over time the biological activity of the intended target. … For example, a sub-therapeutic amount of the Bruton's tyrosine kinase (BTK) inhibitor can be an effective amount if, when combined with a compound a compound of Formula I or II (HDAC6 specific inhibitor), the combination is effective in the treatment of non-hodgkin's lymphoma.”
It would have been obvious to try administration instant Compound A or Compound B (the instantly claimed HDAC6 selective inhibitors and disclosed by supra) in combination with a BTK inhibitor (as taught by Quayle, supra) each at sub-therapeutically effective amounts, in view of the teaching of such by Quayle.
Instant claims 43 and 44 are drawn to the method of claim 35, wherein the HDAC6 selective inhibitor and the BTK inhibitor are in the same formulation or in separate formulations, respectively.  Claim 45 is drawn to the method of claim 35, wherein the HDAC6 selective inhibitor and the BTK inhibitor are administered at the same time.  Claim 46 is drawn to the method of claim 35, wherein the HDAC6 selective inhibitor and the BTK inhibitor are administered at different times.
Quayle teaches that the HDAC inhibitor and the BTK inhibitor can be administered as a single unit dose or separate dosage forms.  See para. [0170] Quayle also teaches that the HDAC inhibitor and the BTK inhibitor can be administered simultaneously or at different times.  See paragraphs [0159] and [0160].
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 4/02/2021 have been fully considered but they are not persuasive.  
It is noted that Applicant refers to the above cited publication of Quayle et al. (US 2015/0105409 A1) as “van Duzer et al.”  This appears to be an oversight by Applicant.  
Applicant argues that van Duzer (hereinafter “Quayle”) “does not teach or suggest a combination of an HDAC6-selective inhibitor and a BTK inhibitor for treating CLL, wherein each inhibitor is administered at a sub-therapeutically effective amount.”
The Examiner respectfully disagrees.  As presented in the present rejection, supra, Quayle teaches or makes obvious a method for treating NHL, including CLL, comprising the administration of a combination of an HDAC6 selective inhibitor of Formula I (Compounds A and B) and a BTK inhibitor (ibrutinib).  Furthermore, Quayle teaches at paragraphs [0162] to [0163] that “one or both of the HDAC inhibitor and the Bruton's tyrosine kinase (BTK) inhibitor are administered in a sub-therapeutically effective amount or dosage. A sub-therapeutically effective amount is an amount of HDAC inhibitor (for example, a compound of Formula I or II) or a Bruton's tyrosine kinase (BTK) inhibitor that, when administered to a patient by itself, does not completely inhibit over time the biological activity of the intended target. … For example, a sub-therapeutic amount of the Bruton's tyrosine kinase (BTK) inhibitor can be an effective amount if, when combined with a compound a compound of Formula I or II (HDAC6 specific inhibitor), the combination is effective in the treatment of non-hodgkin's lymphoma.”

Conclusion
Claims 35, 37, 38 and 42-46  are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629